

114 HR 5589 IH: Plan Verification and Fairness Act of 2016
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5589IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title I of the Patient Protection and Affordable Care Act to require verification for
			 eligibility for enrollment during special enrollment periods in PPACA
			 insurance plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Plan Verification and Fairness Act of 2016. 2.Requiring verification for eligibility for enrollment during special enrollment periods in PPACA insurance plans (a)In generalSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended by adding at the end the following new paragraph:
				
					(7)Verification requirement for special enrollment periods
 (A)In generalThe Secretary shall provide that, in the case of a special enrollment period provided for under paragraph (6)(C) that is with respect to a plan year that begins on or after January 1, 2017, qualified health plans offered through an Exchange may not make coverage effective with respect to an individual enrolling during such period until the Exchange verifies, through an approved ver­i­fi­ca­tion process described in subparagraph (B), that the individual, with respect to such Exchange, is a qualified individual who is eligible to enroll during such period.
 (B)Approved verification process describedFor purposes of subparagraph (A), an approved verification process described in this subparagraph is a process specified by the Secretary through interim final rulemaking that requires an individual described in subparagraph (A) seeking to enroll in a qualified health plan described in such subparagraph to submit to the Exchange such documents as the Secretary determines are necessary in order for the Exchange to verify that the individual, with respect to such Exchange, is a qualified individual who is eligible to enroll during a period described in such subparagraph. To the extent practicable, such process shall be similar to the review and assessment process pertaining to special enrollment periods described at 81 Fed. Reg. 12274 in the final rule entitled Patient Protection and Affordable Care Act; HHS Notice of Benefit and Payment Parameters for 2017, published at 81 Fed. Reg. 12203 (March 8, 2016)..
			(b)Study and report
 (1)StudyThe Inspector General of the Department of Health and Human Services shall conduct a study on enrollment by individuals in qualified health plans (as defined in section 1301(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a))) during special enrollment periods provided for under section 1311(c)(6)(C) of such Act (42 U.S.C. 18031(c)(6)(C)) that are with respect to plan year 2015. Such study shall include, with respect to each such period, an identification of each of the following:
 (A)The number of individuals who sought to enroll in such a plan through an Exchange established under such Act during such period but who were not allowed to so enroll during such period.
 (B)The number of such individuals who were not allowed to so enroll through such an Exchange during such period on account of each of the following:
 (i)The individual did not provide to the Exchange documentation to demonstrate that the individual was, with respect to the Exchange, a qualified individual (as defined in section 1312(f)(1) of such Act (42 U.S.C. 18032(f)(1))) who was eligible to enroll during such period.
 (ii)Such documentation provided to the Exchange by the individual was invalid. (2)ReportNot later than June 1, 2017, such Inspector General shall submit to Congress a report on the findings of the study conducted under paragraph (1).
				